406 U.S. 977
92 S. Ct. 2425
32 L. Ed. 2d 677
David GREENEv.UNITED STATES.
No. 71-6393.
Supreme Court of the United States
June 7, 1972

On petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit.
The petition for a writ of certiorari is denied.
Mr. Justice DOUGLAS, dissenting.


1
This case involves an apparently lawless action by a Selective Service Board.

The Regulations1 provide:

2
'A majority of the members of the local board . . . shall      constitute a quorum for the transaction of business . . .. A      majority of the members . . . who are present at any meeting      . . . at which a quorum is present shall decide any question      of classification . . ..


3
'Every member . . . present shall vote on every question or      classification.'


4
While petitioner had been classified as 1A and was ordered to report for induction,2 prior to the reporting date3 two letters were submitted to the local board asking for reconsideration of petitioner's classification. The Board never considered the letters. The only decision was that of the chairman who talked only with the clerk of the Board. Whether the new presentation would satisfy the Regulations governing the reopening of a case can never be known because that is a decision that only the Board can make; and the Board never had a chance to reopen the classification or to keep it closed.


5
We talk much about law and order. But when he allow a Selective Service Board to act lawlessly and beyond the law, we embark upon a course of conduct that inflames an area already charged with emotions. Those charged with the responsibility of disposing of the lives and liberties of men should be the most meticulous in observing the Regulations which govern them.


6
I would grant this petition and set the case for argument.



1
 32 C.F.R. § 1604.56.


2
 Petitioner was convicted of failure to report for induction and his defense was the Board's failure to follow the Regulations.


3
 The order was mailed March 13, 1970, directing him to report on April 21, 1970.